Title: To Benjamin Franklin from James Parker, 23–24 April 1770
From: Parker, James
To: Franklin, Benjamin



Honoured Sir
New York, April 23[–24]. 1770
Yours of Feb 10. by the Harriot Packet, I just received. She and the Lord Hide Packet came both in at Once. My last to you was the 8th March, by Capt. Munds, who had lain here a long While: Since that having received some Money from Boston and Bills being low here, only 65, I laid it out in a Bill for £150 Sterling drawn by Wats and McEvers, on Harley and Drummond, the first of which I now send you; Also another Bill I just received from Quebec for £100 Sterling J Drummond, on Nesbit, Drummond and Franks, Esqrs in London, the first of which I send you. The 2d of each I shall send per the Harriot. I also send the 2d of a Bill for £250 Sterling the first of which was sent by Capt. Munds. I hope them all safe to your Hands. Of this last Bill for £250, Sterling which cost 67½ (£135 this Money) is on Account of B. Mecom’s Books sold at Auction the Remainder Post-Office Money. The Auctioneer was obliged to repair to Philadelphia before we had finally settled, and he promised to be here again shortly, otherways that Account should have been sent you, tho’ there will be little more coming any Way. Holt and I were beginning to make some Settlement, but we are in Trouble other ways, and I so poorly that little Progress has yet been made. I have Hopes we shall proceed, tho’ I fear I shall get but little. I think he does not get a-head any Thing; and I less.
Agreeable to your Request, I wrote to Quebec, for the Papers that have your Examination in, and this is the first Opportunity I have had to send them since I received them. I hope them safe to your Hand, and that they will be agreeable. Is it consistent to have some Post-Horns sent us——the Posts are out of them? None to be got here.
I have now a melancholly Tale to tell: Lewis Jones, the young Man who was assigned to you from London, and by you assigned to me, having served out his Time with me, left me directly after. He first got to work with the Robinson’s. After that he got to Mr. Gaine’s, where he work’d something more than one Year, got a Wife among the poorer sort, but never came near me after he first left me——perhaps from a Fraca I had with him a little before his Time was out on this Occasion. At the Time my Son went for England, there was a Company of Players here. Gaine did all their Work, and printed their Tickets: soon after my Son was gone, one of the Actors found a Number of Counterfeit Play Tickets, as they were done with the same Flowers as the true ones, he applied to Gaine about them. Lewis Jones had been that Night at the Play with one of those Tickets given him by one of Gaine’s Hands: they impeach’d Lewis, and Lewis said he had got them of my Son, who had been then 10 Days absent. The injured Player then came to me, but after canvassing the Matter with him, I demenstrated, to him that the Counterfeits were done with the same Flowers and Types that the true Ones were done; and that they could not be possibly done in my House, as I had not the same Flowers——tho’ Gaine was so base, as to suppose they might be done at my House. Altho ‘my Son was bad enough, yet I thought it unmanly Usage, and afterwards putting it close to Lewis, he cleared Sammy, and own’d he had them of Gaine’s Lad. Lewis was soon after free, and he came no more near me. About 3 Weeks ago, he was apprehended and taken up, for Uttering Counterfeit Jersey Bills. What the Evidence is I know not, but tis said several Bills he has pass’d away is return’d on him, and I was told, that Saturday last, three Bills of Indictment were found against him on which he has been arraign’d, and this Afternoon I hear he is to have his Trial, when its generally thought he will be convicted, and I know of no Instance of that Sort in this Colony ever being pardoned.
So far Monday P M.


Tuesday April 24.
Last Night Lewis Jones was tried on two of the Indictments: about 9 o’clock at Night, his Friends came to me, pleading for me to assist him with a Character, &c. I had not been out of my Room for 8 Days, and I could scarce crawl. I went, and the Court indulged him by Waiting till I came. I related how he came to this Country, and spoke all I could in his Favour, and the Judge gave as favourable a Charge as a Man could do, on which the Jury acquitted him, on those two Indictments; but there is still another to come on this Day, which I hear has a more unfavourable Aspect. If, he should be found guilty, I think he will certainly be hang’d. I have done all I can, out of Regard for his Parents, who I know must pungently feel the Grief it must occasion to them. If his Trial is over before this Letter is sealed I will acquaint you of his Fortune: as it is probable none else will yet write his Friends about it. Printers ought to be doubly on their Guard with respect to counterfeit Bills, as the Probability of Truth is much against them. As to Lewis, he never was any Advantage to me, but as my Son informed me, his Father was peculiarly kind to him in London. I should be ungrateful if I did not do my Possibles in Favour of his unhappy Son; and wish my Ability was such as would enable me to do more. With this I must close at present, and am with Respects Your most obliged Servant
James Parker.
PS. Lewis is acquitted.


 
Addressed: For / Dr Benjamin Franklin / Craven-Street / London / per Lord Hide Packet / Capt. Goddard.
Endorsed: J. Parker April 23. 1770 about Lewis Jones.
